UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2546


DAVID ALAN CARMICHAEL,

                Plaintiff - Appellant,

          v.

KATHLEEN SEBELIUS, in her official capacity as Secretary
U.S. Dept. Health & Human Services; COMMONWEALTH OF
VIRGINIA, and its officers named herein acting in their
official capacity under the color of State Law; CAROLYN W.
COLVIN, in her official capacity as Commissioner, Social
Security Administration,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00129-JAG)


Submitted:   April 22, 2014                 Decided:   April 25, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified in part; affirmed in part by unpublished
per curiam opinion.


David Alan Carmichael, Appellant Pro Se.       Jonathan Holland
Hambrick, Assistant United States Attorney, John David Gilbody,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              David    Alan   Carmichael       appeals     the    district     court’s

order dismissing his civil action challenging the requirements

that he provide a social security number to apply for a Virginia

diver’s license and that his record with the Virginia Department

of Motor Vehicles contain his social security number.

              The     district    court     properly       determined       that     the

Rooker-Feldman *       doctrine    barred        counts    II    and   VIII    of    the

complaint and the portion of count V not alleging a violation of

the Religious Freedom Restoration Act.                    A dismissal under the

Rooker-Feldman        doctrine    is   a   dismissal       for    lack    of   subject

matter jurisdiction, Adkins v. Rumsfeld, 464 F.3d 456, 463 (4th

Cir. 2006), and thus should be without prejudice.                          S. Walk at

Broadlands Homeowner’s Assoc., Inc. v. OpenBand at Broadlands,

LLC, 713 F.3d 175, 185 (4th Cir. 2013).                   We therefore modify the

district court’s order to reflect that the dismissal of these

counts   is    without    prejudice,       and    we   affirm    the     dismissal    as

modified.      See 28 U.S.C. § 2106 (2012); MM ex rel. DM v. Sch.

Dist. of Greenville Cnty., 303 F.3d 523, 536 (4th Cir. 2002)

(“[W]e are entitled to affirm the court’s judgment on alternate

grounds, if such grounds are apparent from the record.”).


     *
       D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fid. Trust Co., 263 U.S. 413 (1923).



                                           3
          With       respect    to   the       district   court’s   dismissal    of

Carmichael’s remaining counts for relief, we have reviewed the

record and find no reversible error.                 Accordingly, as to those

counts, we affirm for the reasons stated by the district court.

Carmichael v. Sebelius, No. 3:13-cv-00129-JAG (E.D. Va. Oct. 23,

2013).   We deny Carmichael’s motion to schedule oral argument

and dispense     with    oral   argument        because   the   facts   and   legal

contentions    are    adequately     presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                 AFFIRMED AS MODIFIED IN PART;
                                                              AFFIRMED IN PART




                                           4